

Exhibit 10.1





CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of August 12, 2014,
by and between CREE, INC., a North Carolina corporation (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”). All capitalized terms used but not
defined herein have the meanings specified in Annex I attached hereto.


RECITALS


Borrower has requested that Bank extend credit to Borrower as described below,
and Bank has agreed to provide such credit to Borrower on the terms and
conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.    LINE OF CREDIT.


(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including August 12, 2017, not to exceed at any time the aggregate principal
amount of One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) (the
“Line of Credit”), the proceeds of which shall be used for working capital,
capital expenditures, acquisitions and other general corporate purposes.
Borrower’s obligation to repay advances under the Line of Credit shall be
evidenced by a promissory note dated as of the Closing Date (the “Line of Credit
Note”), all terms of which are incorporated herein by this reference.


(b)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.


SECTION 1.2.    INTEREST/FEES.


(a)Interest. The outstanding principal balance of the Line of Credit shall bear
interest from the date the applicable drawing is made to the date such amount is
fully repaid by Borrower, at the rate of interest applicable under this
Agreement and any promissory note or other instrument or document executed in
connection therewith.


(b)Computation and Payment. Interest shall be computed on the basis of a 360-day
year, actual days elapsed. Interest shall be payable at the times and place set
forth under this Agreement or any promissory note or other instrument or
document executed in connection with related principal amounts outstanding under
this Line of Credit.


(c)Commitment Fee. Borrower shall pay to Bank a non-refundable commitment fee
for the Line of Credit equal to Seventy-Five Thousand and 00/100 Dollars
($75,000.00) which fee shall be due and payable in full on the Closing Date.





--------------------------------------------------------------------------------



(d)Undrawn Fee. Borrower shall pay to Bank an undrawn fee in the amounts and at
the times specified in the Line of Credit Note.


SECTION 1.3.    COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees when due under the Line of Credit by debiting
Borrower’s deposit account number 2062620778716 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.


SECTION 1.4.    GUARANTIES. The payment and performance of all indebtedness and
other obligations of Borrower to Bank shall be guaranteed jointly and severally
by the Guarantors, as evidenced by and subject to the terms of guaranty
agreements (the “Guaranty Agreement”) in form and substance satisfactory to
Bank.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


On the Closing Date, and on the date of each subsequent extension of credit,
Borrower makes the following representations and warranties to Bank:


SECTION 2.1.    LEGAL STATUS. Each of the Borrower and each Subsidiary is duly
organized and existing and in good standing under the laws of its state of
organization or formation, and is qualified or licensed to do business (and is
in good standing as a foreign corporation, if applicable) in all jurisdictions
in which the failure to so qualify or to be so licensed could reasonably be
expected to have a Material Adverse Effect.


SECTION 2.2.    AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, Guaranty Agreement, contract, instrument and other document required
hereby or at any time hereafter delivered to Bank in connection herewith
(collectively, the “Loan Documents”) have been duly authorized, and upon their
execution and delivery in accordance with the provisions hereof will constitute
legal, valid and binding agreements and obligations of each Credit Party that is
a party thereto, enforceable in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy or insolvency laws or
similar laws affecting creditors’ rights generally or by general equitable
principles.


SECTION 2.3.    NO VIOLATION. The execution, delivery and performance by each
Credit Party of each of the Loan Documents to which it is a party do not violate
any provision of any law or regulation, or contravene any provision of the
Articles of Incorporation, By-Laws, Partnership Agreement, Articles of
Organization, Operating Agreement or similar organizational documents of such
Credit Party. The execution, delivery and performance by each Credit Party of
each of the Loan Documents to which it is a party do not result in any breach of
or default under any contract, obligation, indenture or other instrument to
which such Credit Party is a party or by which such Credit Party may be bound
except to the extent that any such breach or default could not reasonably be
expected to have a Material Adverse Effect.


SECTION 2.4.    LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could reasonably be expected to have a Material Adverse Effect other than
those disclosed by Borrower to Bank in writing prior to the date hereof.



- 2 -

--------------------------------------------------------------------------------



SECTION 2.5.    CORRECTNESS OF FINANCIAL STATEMENT; MATERIAL DOMESTIC
SUBSIDIARIES.


(a)    The annual consolidated financial statement of Borrower dated June 30,
2013, and the interim consolidated financial statements of Borrower dated March
30, 2014, true copies of which have been delivered by Borrower to Bank prior to
the date hereof, (a) are complete and correct and present fairly in all material
respects the financial condition of Borrower and its Subsidiaries as of the
dates indicated therein, and (b) have been prepared in accordance with GAAP
consistently applied. Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower or any
Subsidiary, nor has Borrower or any Subsidiary mortgaged, pledged, granted a
security interest in or otherwise encumbered any material portion of its assets
or properties except as disclosed by Borrower to Bank prior to the date hereof.


(b)    As of the Closing Date, each Material Domestic Subsidiary is listed on
Schedule 2.5.


SECTION 2.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its or any Subsidiary’s income tax payable with
respect to any year.


SECTION 2.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which any Credit Party is a party or by which any Credit Party may
be bound that requires the subordination in right of payment of any of such
Credit Party’s obligations subject to this Agreement and the other Loan
Documents to any other obligation of such Credit Party.


SECTION 2.8.    PERMITS, FRANCHISES. Each of the Borrower and each Subsidiary
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in material compliance with applicable law.


SECTION 2.9.    ERISA. Borrower and its Subsidiaries are in compliance in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); neither Borrower nor any Subsidiary has violated any provision of any
defined employee pension benefit plan (as defined in ERISA) maintained or
contributed to by Borrower or any Subsidiary (each, a “Plan”); no Reportable
Event as defined in ERISA has occurred and is continuing with respect to any
Plan initiated by Borrower or any Subsidiary; Borrower and each Subsidiary have
met their respective minimum funding requirements under ERISA with respect to
each Plan; and each Plan will be able to fulfill its benefit obligations as they
come due in accordance with the Plan documents and under GAAP.


SECTION 2.10.    OTHER OBLIGATIONS. Neither Borrower nor any Subsidiary is in
default on any obligation for borrowed money, any purchase money obligation or
any other lease, commitment, contract, instrument or obligation which default
could reasonably be expected to have a Material Adverse Effect.


SECTION 2.11.    ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower and its Subsidiaries are in
compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
or such Subsidiary’s operations and/or properties, including without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Superfund Amendments and Reauthorization Act of 1986, the Federal
Resource Conservation and Recovery Act of 1976, and the Federal Toxic Substances
Control Act, as any of the same may be amended, modified or supplemented

- 3 -

--------------------------------------------------------------------------------



from time to time. None of the operations of Borrower or any Subsidiary is the
subject of any federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment. Neither Borrower nor
any Subsidiary has any material Environmental Liability in connection with any
release of any toxic or hazardous waste or substance into the environment. For
purposes herein, “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
environmental law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any hazardous materials, (c) exposure to any hazardous
materials, (d) the release or threatened release of any hazardous materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


SECTION 2.12.    OFAC. No Credit Party nor any of its Subsidiaries (a) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as
amended, (b) is in violation of (i) the Trading with the Enemy Act, as amended,
(ii) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (iii) the PATRIOT Act, (c) is
a Sanctioned Person, (d) has more than 10% of its assets in Sanctioned
Countries, or (e) derives more than 10% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Countries. No part of
the proceeds of any loan hereunder will be used directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country.
    
SECTION 2.13.    INSURANCE. The insurance of the Borrower and the Subsidiaries
shall be required to comply with the requirements set forth in Section 4.5.


ARTICLE III
CONDITIONS


SECTION 3.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:


(a)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


(i)
this Agreement;

(ii)
the Note;

(iii)
the Guaranty Agreement; and

(iv)
each other Loan Document required or contemplated hereby.



(b)    Financial Condition. Since March 30, 2014, there shall have been no
material adverse change, as determined by Bank, in the financial condition or
business of Borrower and its Subsidiaries, taken as a whole, nor any material
decline, as determined by Bank, in the market value of a substantial or material
portion of the assets of Borrower and its Subsidiaries, taken as a whole.


(c)    Lien Searches. Bank shall have received lien searches (including Uniform
Commercial Code, judgments, bankruptcy and taxes) with respect to each Credit
Party (including each such Person’s fictitious trade names, if any) at the state
and county level from the jurisdiction of such Credit Party’s organization and
each other jurisdiction in which it maintains an office, (i) showing no existing
Liens

- 4 -

--------------------------------------------------------------------------------



on the property of such Credit Party except as permitted hereunder or (ii)
accompanied by necessary termination statements, release statements and any
other types of release in connection with any impermissible Liens disclosed by
such searches that have been filed or for which satisfactory arrangements have
been made for such filing on the Closing Date.


(d)    Organizational Documents. Bank shall have received a copy of each Credit
Party’s organizational documents, in form and substance satisfactory to the
Bank.


(e)    Good Standings. Bank shall have received a certificate of existence,
authorization, good standing certificate, or its equivalent of each Credit Party
from the Secretary of State of its jurisdiction of organization and the
Secretary of State of each other jurisdiction in which failure to qualify to do
business as a foreign corporation could reasonably be expected to have a
material adverse effect on such Credit Party.


(f)    Secretary’s Certificate. Bank shall have received a certificate in form
and substance satisfactory to Bank from each Credit Party, dated the Closing
Date and signed on behalf of such Credit Party by an authorized officer of such
Credit Party certifying as to (i) true copies of the organizational documents of
such Credit Party and any amendments thereto, (ii) the resolutions of the
directors and/or shareholders (as the case may be) or other governing body of
such Credit Party authorizing the execution and delivery of this Agreement and
the other Loan Documents to which it is a party and (iii) the names, true
signatures and incumbency of the officers, managers or other authorized
signatories of such Credit Party authorized to execute and deliver the Loan
Documents to which it is a party. The Bank may conclusively rely on such
certification unless and until a later certificate revising the prior
certificate has been furnished to the Bank.


(g)    Opinion of Counsel. Bank shall have received an opinion of counsel on
behalf of the Credit Parties, dated the Closing Date, in form and substance
satisfactory to the Bank.


(h)    Due Diligence. Bank shall have completed its due diligence review of the
Borrower and its Subsidiaries, the results of which shall be satisfactory to the
Bank.


(i)    Fees and Expenses. Bank shall have been reimbursed by Borrower for all
reasonable fees and third-party out-of-pocket charges and other expenses
incurred in connection with this Agreement and the transactions contemplated
thereby, including, without limitation, the reasonable attorneys’ fees and
expenses of Buchanan Ingersoll & Rooney.


(j)    Miscellaneous. Bank shall have received such other instruments,
documents, certificates, assurances and opinions as may be set forth in the
closing checklist delivered to the Borrower in connection with this Agreement or
as the Bank shall reasonably require to evidence the Line of Credit and to
comply with the provisions hereof and the requirements of regulatory authorities
to which the Bank is subject, all of which, including those referred to above in
this Section 3.1 shall be satisfactory in form, content and substance to the
Bank.


SECTION 3.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:


(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true in all material respects (or in
all respects if qualified by materiality) on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made

- 5 -

--------------------------------------------------------------------------------



on and as of each such date (except for those which expressly relate to an
earlier date), and on each such date, no Event of Default as defined herein, and
no condition, event or act which with the giving of notice or the passage of
time or both would constitute such an Event of Default, shall have occurred and
be continuing or shall exist.


(b)    Documentation. Bank shall have received all additional documents which
may be required under this Agreement or the other Loan Documents in connection
with such extension of credit.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any amount payable under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, and shall cause each Subsidiary to (as
applicable), unless previously consented to by Bank in writing:


SECTION 4.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein, and immediately upon demand by Bank, the
amount by which the outstanding principal balance of any credit subject hereto
at any time exceeds any limitation on borrowings applicable thereto.


SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with GAAP consistently applied, and permit any representative of
Bank, at any reasonable time, to inspect, audit and examine such books and
records, to make copies of the same, and to inspect the properties of Borrower
and its Subsidiaries.


SECTION 4.3.    FINANCIAL STATEMENTS. Provide to Bank all of the following, in
form and detail satisfactory to Bank:


(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of a certified public accounting firm reasonably
acceptable to the Bank, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable securities laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit or with respect
to the absence of any material misstatement;


(b)    as soon as available, but in any event within 45 days after the end of
the first, second and third fiscal quarters of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, president, chief financial officer, treasurer or
controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the

- 6 -

--------------------------------------------------------------------------------



absence of footnotes (for clarity, delivery of the compliance certificate
required by clause (c) below will satisfy the requirement for certification of
the consolidated statements required by this clause (b));


(c)    within five (5) days of delivery of each annual and quarterly financial
statement of Borrower required hereby, a compliance certificate, signed by the
chief executive officer, president, chief financial officer, treasurer or
controller of the Borrower (or any designee of any such officer acceptable to
Bank) (i) certifying that said financial statements present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
and that there exists no Event of Default nor any condition, act or event which
with the giving of notice or the passage of time or both would constitute an
Event of Default (or stating the nature and status of any Event of Default or
any such condition, act or event) and (ii) setting forth the information and
computations (in sufficient detail) to establish that the Borrower is in
compliance with all financial covenants at the end of the period covered by the
financial statements then being furnished;


(d)    promptly after any request by the Bank, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any of its Subsidiaries, or any audit of any of them;


(e)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the Securities Exchange Commission (“SEC”) under Section
13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Bank pursuant hereto;


(f)    not later than 65 days (or such longer period as the Bank may agree in
its sole discretion) after the end of each fiscal year, the company-prepared
financial projections of Borrower, to include a projected balance sheet and
related statements of projected operations and cash flow as of the end of and
for such next fiscal year and setting forth the assumptions used for purposes of
preparing such budget and, promptly when available, any significant revisions of
such projections;


(g)    promptly, and in any event within five (5) business days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof; and


(h)    with reasonable promptness upon any such request, such additional
information regarding the business, properties or financial condition, or legal
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as from time to time reasonably requested by the
Bank in connection with this Agreement.


Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 4.3 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at http://www.cree.com or any other website address
provided to the Bank by the Borrower; provided that, upon the Bank’s request,
the Borrower shall provide to the Bank by electronic mail electronic versions
(i.e., soft copies) of such documents.



- 7 -

--------------------------------------------------------------------------------



SECTION 4.4.    COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower or any Subsidiary is organized and/or which govern
Borrower’s or such Subsidiary’s continued existence and with the requirements of
all laws, rules, regulations and orders of any governmental authority applicable
to Borrower or any Subsidiary and/or its business, other than to the extent and
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 4.5.    INSURANCE. Maintain and keep in force, for each business in
which Borrower or any Subsidiary is engaged, insurance of the types and in
amounts customarily carried in similar lines of business, including but not
limited to fire, extended coverage, public liability, flood, property damage and
workers’ compensation, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for companies similarly situated
in the industry.


SECTION 4.6.    FACILITIES. Keep all properties useful or necessary to
Borrower’s or any Subsidiary’s business in good repair and condition, and from
time to time make necessary repairs, renewals and replacements thereto so that
such properties shall be fully and efficiently preserved and maintained, except
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.


SECTION 4.7.    TAXES AND OTHER LIABILITIES. Pay and discharge before they
become delinquent any and all material taxes, assessments and governmental
charges or levies, including without limitation federal and state income taxes
and state and local property taxes and assessments, except (a) such as Borrower
or any Subsidiary may in good faith contest or as to which a bona fide dispute
may arise, and (b) for which Borrower or such Subsidiary has made provision, to
Bank’s satisfaction, for eventual payment thereof in the event Borrower or such
Subsidiary is obligated to make such payment.


SECTION 4.8.    LITIGATION; ENVIRONMENTAL MATTERS. Promptly (but in no event
more than five (5) days after the occurrence of each such event or matter) give
written notice to Bank in reasonable detail of (a) the filing or commencement of
any litigation against Borrower or any Subsidiary with a claim in excess of
$25,000,000, and (b) any pending Environmental Liabilities against Borrower, any
Subsidiary or any of its properties in excess of $25,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage).


SECTION 4.9.    FINANCIAL CONDITION. Maintain for Borrower and its Subsidiaries,
on a consolidated basis, using GAAP consistently applied consistent with prior
practices (except to the extent modified by the definitions herein):


(a)    Funded Debt to EBITDA Ratio less than or equal to 3.0 to 1.0 as of each
fiscal quarter end, determined on a rolling 4-quarter basis, with (1) “Funded
Debt” defined as the sum of all obligations for borrowed money (including
subordinated debt but excluding all trade payables incurred in the ordinary
course of business) plus all capital lease obligations, and (2) “EBITDA” defined
as net profit before tax plus (w) total interest expense, depreciation expense
and amortization expense, (x) all extraordinary or other non-recurring expenses
and charges which do not represent a cash item in such period, (y) expenses in
connection with the issuance of stock options as compensation to employees
and/or management, and (z) costs and expenses, in an amount not to exceed
$5,000,000 in the aggregate, incurred in connection with any investment,
acquisition, asset disposition, equity issuance or incurrence, payment,
prepayment, refinancing or redemption of indebtedness (including fees and
expenses related to this Agreement and any amendments, supplements and
modifications thereof), including the amortization of deferred

- 8 -

--------------------------------------------------------------------------------



financing fees, debt issuance costs, commissions, fees and expenses (in each
case whether or not consummated).


(b)    EBITDA to Interest Ratio equal to or greater than 3.0 to 1.0 as of each
fiscal quarter end, determined on a rolling 4-quarter basis, with “EBITDA”
defined as set forth above, and with “EBITDA to Interest Ratio” defined as
EBITDA divided by the aggregate of total interest expense.


SECTION 4.10.    NOTICE TO BANK. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower or any Subsidiary; (c) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower or any
Subsidiary is required to maintain, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting Borrower’s or any Subsidiary’s property in excess of an aggregate of
$25,000,000.00.


SECTION 4.11.    ADDITIONAL GUARANTIES. With respect to any Material Domestic
Subsidiary created or acquired after the Closing Date by the Borrower or any
Subsidiary, promptly, and in any event within 30 days (or such longer period as
the Bank may agree in its sole discretion) of the creation or acquisition of
such Subsidiary, cause such new Material Domestic Subsidiary: (i) to become a
party to the Guaranty Agreement; (ii) if requested by the Bank, deliver to the
Bank a secretary’s certificate of such Subsidiary substantially in the form of
the Secretary’s Certificate of the other Subsidiaries delivered on the Closing
Date, with charter documents, by-laws and appropriate resolutions attached; and
(iii) if reasonably requested by the Bank, deliver to the Bank legal opinions
relating to the matters described above, which opinions shall be in form and
substance reasonably satisfactory to Bank and shall be substantially in
accordance with the legal opinions of the other Subsidiaries delivered on the
Closing Date.
    
ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any amounts payable under the Loan
Documents remain outstanding, and until payment in full of all obligations of
Borrower subject hereto, neither Borrower nor any Subsidiary will (as
applicable), without Bank’s prior written consent:


SECTION 5.1.    USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Section 1.1 hereof.


SECTION 5.2.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except as follows:


(a)    the liabilities of Borrower and each Subsidiary to Bank;


(b)    any other liabilities of Borrower or any Subsidiary existing as of the
date hereof and set forth on Schedule 5.2;



- 9 -

--------------------------------------------------------------------------------



(c)    non-delinquent accounts payable, accrued expenses and other expenses
arising out of transactions (other than borrowing) in the ordinary course of
business on ordinary and customary trade terms;


(d)    unsecured or subordinated (pursuant to a subordination agreement or
subordination terms reasonably acceptable to the Bank) indebtedness of the
Borrower and the Domestic Subsidiaries; provided, that the Borrower is in
compliance with the financial covenants set forth in Section 4.9 after giving
effect to the incurrence of such indebtedness on a pro forma basis as if such
indebtedness had been incurred on the last day of the last applicable
measurement period described in Section 4.9, which compliance shall be on a pro
forma basis (and with respect to Section 4.9(a), such covenant level shall be
less than or equal to 2.75 to 1.0 for purposes of this subsection); provided,
however that if such indebtedness (or related series of indebtedness) is equal
to or greater than $100,000,000, then, not less than five (5) business days
prior to entering into such indebtedness, the Borrower shall be required to
deliver to the Bank, in form and substance satisfactory to the Bank, a
certificate, executed by the Borrower, demonstrating the calculations to show
compliance with this subsection;


(e)    indebtedness of the Foreign Subsidiaries in an aggregate amount not to
exceed at any time $50,000,000 (or such dollar equivalent (as determined in the
reasonable discretion of Bank) if the indebtedness is denominated in another
currency);


(f)    So long as after giving effect thereto, no Event of Default or event
which with the giving of notice or the passage of time or both would constitute
an Event of Default shall have occurred and be continuing or would result from
such additional indebtedness, additional indebtedness of the Borrower and the
Domestic Subsidiaries in an aggregate amount not to exceed at any time the
greater of (i) $100,000,000 and (ii) 5% of Consolidated Tangible Net Worth;


(g)    in connection with the endorsement and deposit of checks in the ordinary
course of business for collection;


(h)    indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;


(i)    indebtedness under any swap agreements (as defined in 11 U.S.C. § 101, as
in effect from time to time) between Borrower, or any of its Subsidiaries, and
Bank, or its affiliates, whenever executed; and


(j)    indebtedness of Borrower or any Subsidiary to Borrower or any Subsidiary
to the extent such investment is permitted by Section 5.5.


For the avoidance of doubt, the provisions of this Section shall not apply to
any obligations of the Borrower under any operating leases.


SECTION 5.3.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other Person (other than to the extent necessary to
consummate any acquisition permitted hereunder); make any substantial change in
the nature of Borrower’s or any Subsidiary’s business as conducted as of the
date hereof or as reasonably contemplated in connection with or related to the
business of the Borrower and Subsidiaries as of the date hereof; or sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower’s or any Subsidiary’s assets except as follows:



- 10 -

--------------------------------------------------------------------------------



(a)    Borrower and its Subsidiaries may license any intellectual property or
related rights in the ordinary course of business consistent with prior
practices;


(b)    Borrower and its Subsidiaries may dispose of assets in an aggregate
amount not to exceed 5% of consolidated assets in any fiscal year; provided,
however that for purposes of complying with this section, any transfer or sale
of any intellectual property and related rights shall be valued at the greater
of (a) the book value of such assets, or (b) the transaction value related to
the transfer or sale of such assets;


(c)    any Person may merge into the Borrower or any Subsidiary in connection
with a Permitted Acquisition; provided that in the case of a merger involving
the Borrower or a Credit Party, the continuing or surviving Person shall be the
Borrower or such Credit Party;


(d)     (i) any Subsidiary that is a Foreign Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Credit Party or Subsidiary, (ii) any
Domestic Subsidiary that is not a Credit Party may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Domestic Subsidiary or Credit Party, (iii)
any Credit Party may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other Credit
Party, and (iv) any Credit Party or Subsidiary may make investments permitted by
Section 5.5; and


(e)    (i) any Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Credit Party or Subsidiary, (ii) any Domestic Subsidiary that is not a Credit
Party may be merged, amalgamated or consolidated with or into, or be liquidated
into, any other Domestic Subsidiary or Credit Party; and (iii) any Credit Party
(other than the Borrower) may be merged, amalgamated or consolidated with or
into, or be liquidated into, any other Credit Party.


SECTION 5.4.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower or any
Subsidiary as security for, any liabilities or obligations of any other Person
(other than guaranties of indebtedness permitted under Section 5.2 or guarantees
by the Borrower or any Subsidiary of operating leases of the Borrower or any
Subsidiary entered into in the ordinary course of business).


SECTION 5.5.    LOANS, ADVANCES, INVESTMENTS, ACQUISITIONS. Make any loans,
advances or other extensions of credit to or investments in any Person, or
acquire all or substantially all of the assets of any other Person or division
or line of business or business unit of another Person or more than 50% of the
Equity Interests with ordinary voting power of any other Person; except as
follows:


(a)    (i) investments, loans (including, without limitation, any intercompany
loans by Borrower to Cree Hong Kong Limited in existence prior to the Closing
Date (or any redirection of such intercompany loans to Cree International
S.a.r.l. Luxembourg from time to time)), advances and extensions of credit
disclosed in Schedule 5.5 and (ii) any refinancings, refundings, renewals,
modifications or extensions of any such intercompany loans so long as such
refinancings, refundings, renewals, modifications or extensions do not increase
the amount of such intercompany loans to an amount more than the amount
outstanding on the Closing Date;


(b)    investments, loans, advances and extensions of credit made after the date
hereof in (i) the Borrower or any other Credit Party, (ii) any Subsidiary that
is not a Credit Party in an aggregate amount not to exceed $100,000,000
outstanding at any time unless such Subsidiary becomes a Guarantor

- 11 -

--------------------------------------------------------------------------------



and delivers to the Bank such documents required to be delivered pursuant to
Section 4.11 prior to or contemporaneously with such investment, loan, advance
or extension of credit, or (iii) the form of intercompany loans by Borrower to
Cree Hong Kong Limited or Cree International S.a.r.l. Luxembourg made after the
Closing Date in an aggregate amount not to exceed $100,000,000 outstanding at
any time;


(c)    investments in cash, Cash Equivalents and Marketable Securities;


(d)    repurchase obligations with a term of not more than ninety (90) days for
underlying investments of the types described in clause (c) above;


(e)    loans, advances and extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business to non-affiliated Persons or to
affiliated Persons upon terms and conditions that are consistent with dealings
on an arm’s length basis;


(f)    Borrower and its Subsidiaries may make acquisitions of assets that will
be owned by Domestic Subsidiaries or Equity Interests of Persons that will
become Domestic Subsidiaries; provided, that (i) Borrower and such Subsidiaries
shall have complied with the provisions of Section 4.11 (to the extent
applicable), (ii) the aggregate purchase price for such acquisitions shall not
exceed $750,000,000 individually or $1,500,000,000 in the aggregate during the
term hereof, and (iii) such acquisition shall otherwise be a Permitted
Acquisition in all respects;


(g)    Borrower and its Subsidiaries may make acquisitions of assets that will
be owned by Foreign Subsidiaries or Equity Interests of Persons that will become
Foreign Subsidiaries; provided, that (i) the aggregate purchase price for such
acquisitions shall not exceed $250,000,000 individually or $500,000,000 in the
aggregate during the term hereof and (ii) such acquisition shall otherwise be a
Permitted Acquisition in all respects;


(h)    investments under any swap agreements (as defined in 11 U.S.C. § 101, as
in effect from time to time) between Borrower, or any of its Subsidiaries, and
Bank, or its affiliates, whenever executed; and


(i)    other loans, advances, extensions of credit and investments not exceeding
$25,000,000 in the aggregate.


SECTION 5.6.    DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s or any
Subsidiary’s stock now or hereafter outstanding, or redeem, retire, repurchase
or otherwise acquire any shares of any class of Borrower’s or any Subsidiary’s
stock now or hereafter outstanding, or make any payment in respect of any
subordinated indebtedness (excluding any indebtedness to the Bank or any of its
affiliates) (each a “Restricted Payment”), except as follows:


(a)    Subsidiaries of the Borrower may make Restricted Payments to the Borrower
or another Subsidiary; provided, that no Credit Party may make a Restricted
Payment to an Excluded Subsidiary unless such Subsidiary becomes a Guarantor and
delivers to the Bank such documents required to be delivered pursuant to Section
4.11 prior to or contemporaneously with such Restricted Payment;


(b)    (i) the Borrower may make the Restricted Payments authorized by its Board
of Directors and publicly announced prior to the Closing Date, and (ii) the
Borrower may make other Restricted Payments to its shareholders; provided, that
(x) no Event of Default or event which, with notice or the passage of time, will
constitute an Event of Default has occurred and is continuing or will result
therefrom,

- 12 -

--------------------------------------------------------------------------------



(y) the Borrower is in compliance with the financial covenants set forth in
Section 4.9 after giving effect to such Restricted Payment on a pro forma basis
as if such Restricted Payment were made on the first day of the last applicable
measurement period described in Section 4.9, (and with respect to Section
4.9(a), such covenant level shall be less than or equal to 2.75 to 1.0 for
purposes of this Section 5.6(b)), and (z) the Credit Parties’ Liquidity, after
giving effect to such Restricted Payment, equals or exceeds $500,000,000;
provided, however that if such Restricted Payment (or related series of
Restricted Payments) is equal to or greater than $100,000,000, then, not less
than five (5) business days prior to such Restricted Payment, the Borrower shall
be required to deliver to the Bank, in form and substance satisfactory to the
Bank, a certificate, executed by the Borrower, demonstrating the calculations to
show compliance with (y) and (z) above;


(c)    Borrower and its Subsidiaries may make Restricted Payments in respect of
employee stock ownership plans, stock incentive plans, deferred compensation
plans and similar employee benefit arrangements; and


(d)    Borrower and its Subsidiaries may make regularly scheduled Restricted
Payments in respect of permitted subordinated indebtedness in accordance with
the payment terms set forth in the applicable subordination agreement or
subordination provisions.


SECTION 5.7.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist any
Lien upon all or any portion of Borrower’s or any Subsidiary’s assets now owned
or hereafter acquired, except as follows:


(a)    Liens and security interests in favor of the Bank;


(b)    Liens for taxes being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);


(c)    Liens existing on the Closing Date and disclosed in Schedule 5.7;


(d)    Liens granted to others in assets of the Borrower or any Subsidiary after
the Closing Date and securing indebtedness permitted under Section 5.2(e) and
Section 5.2(f); provided, that such Liens shall not extend to any intellectual
property of the Borrower or any Subsidiary and the total aggregate principal
amount secured by such Liens shall not at any time exceed $50,000,000;


(e)    Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws (excluding Liens imposed by ERISA or
the substantial equivalent under foreign law (including any statutory Liens for
profit sharing plans imposed by foreign law)), warehousemen’s mechanic’s
materialmen’s and attorneys’ Liens, and statutory or common law landlords’ Liens
(or the substantial equivalent under foreign law)) and Liens and pledges or
deposits to secure the performance of bids, tenders or trade contracts, or to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money, provided, in each case, the obligation secured is
not more than 30 days overdue or, if so overdue, is being contested in good
faith by appropriate actions or proceedings and adequate reserves have been
established in accordance with GAAP;


(f)    Liens of or resulting from any judgment or award not constituting an
Event of Default under Section 6.1(i);



- 13 -

--------------------------------------------------------------------------------



(g)    minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of the Borrower and its Subsidiaries
or which customarily exist on properties of companies engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower and its
Subsidiaries;


(h)    Liens or set-off rights arising by contract in the ordinary course of
business or by law and in connection with cash management and banking
arrangements entered into in the ordinary course of business;


(i)    Liens in connection with any indebtedness under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower, or
any of its Subsidiaries, and Bank, or its affiliates, whenever executed; and


(j)    Liens placed upon equipment or component materials (and the proceeds
thereof) of a Credit Party for short-term trade payable arrangements with
vendors of such Credit Party to secure all or a portion of the purchase price of
such equipment or materials, provided that (i) any such lien shall not encumber
any other property of any Credit Party, (ii) the amount of indebtedness secured
thereby is not increased, (iii) the principal amount of indebtedness secured by
any such Lien shall at no time exceed one hundred percent (100%) of the original
price for the purchase of such property at the time of purchase and (iv) such
Liens are in the ordinary course of business and consistent with prior
practices.


Without limiting the generality of the foregoing, neither Borrower nor any
Subsidiary shall grant, pledge, encumber or permit to exist any Lien upon (i)
any of its domestic or foreign stock or other Equity Interests, now outstanding
or hereafter issued, or (ii) any of its now existing or hereafter acquired or
created intellectual property.


Section 5.8.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.


SECTION 5.9.    Accounting Changes. Make any change in fiscal year of Borrower
and its Subsidiaries (other than in ordinary course consistent with past
practice).


SECTION 5.10.    ORGANIZATIONAL DOCUMENTS. Amend, modify or change its articles
of incorporation (or corporate charter or other similar organizational
documents) or amend, modify or change its bylaws (or other similar documents) in
any manner adverse to the rights or interests of Bank.


SECTION 5.11.    Change of Management. Make any substantial change in the
present executive or management personnel of the Borrower without providing the
Bank written notice within ten (10) days following such change.


SECTION 5.12.    Change of Control. Cause, permit, or suffer any Change of
Control.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.    The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:



- 14 -

--------------------------------------------------------------------------------



(a)    (i) Borrower shall fail to pay when due any principal amounts payable
under any of the Loan Documents, or (ii) Borrower shall fail to pay within three
(3) business days following the date when due any interest, fees or other
amounts payable under any of the Loan Documents.


(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other Credit
Party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.


(c)    Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 4.3, 4.9, 4.10, 4.11 or Article V.


(d)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
Section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of thirty (30) days from the
earlier of a responsible officer of the Borrower becoming aware of such default
or notice thereof by the Bank; provided, however, that if such default cannot be
cured within such period (other than a default that by its nature cannot be
cured), the Borrower or other Credit Party may have such additional period of
time not to exceed thirty (30) days after the expiration of such original thirty
(30) day period, and such default shall not constitute an Event of Default
hereunder, so long as the applicable Credit Party shall commence within such
original thirty (30) day period, and diligently pursue, appropriate curative
efforts.


(e)    Any default in the payment or performance of any obligation, or any
defined “event of default”, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower or
any Subsidiary has incurred any debt to any Person, including Bank; provided,
however, that any cure period applicable to such default has expired, and with
respect to a default under any obligation to any Person other than Bank, the
amount of said debt obligation exceeds $25,000,000, individually or in the
aggregate.


(f)    Any default in the payment or performance of any obligation, or any
defined “event of default”, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower or
any Subsidiary has incurred any liability to any Person, including Bank;
provided, however, that any cure period applicable to such default has expired,
and with respect to a default under any obligation to any Person other than
Bank, the amount of said liability exceeds $50,000,000, individually or in the
aggregate


(g)    Borrower or any Subsidiary shall become insolvent, or shall suffer or
consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Subsidiary shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or Borrower or any Subsidiary shall
file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower or any Subsidiary shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
or any Subsidiary by any court of competent jurisdiction under the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors.



- 15 -

--------------------------------------------------------------------------------



(h)    Any judgments or arbitration awards are entered against the Borrower or
any Subsidiary, or the Borrower or any Subsidiary enters into any settlement
agreements with respect to any litigation or arbitration, in an aggregate amount
in excess of $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), and any
such judgments or awards shall not have been vacated, discharged or stayed or
bonded pending appeal within sixty (60) days from the entry thereof.


(i)    The service of a notice of levy and/or of a writ of attachment or
execution, or other like process, against all or any material part of the assets
of Borrower or any Subsidiary and is not released, vacated or fully bonded
within 30 days after its issue or levy.


(j)    Any involuntary petition or proceeding pursuant to the Bankruptcy Code or
any other applicable state or federal law relating to bankruptcy, reorganization
or other relief for debtors is filed or commenced against Borrower or any
Subsidiary, and the involuntary petition or proceeding continues undismissed
more than 60 days following the date of its filing.


(k)    The dissolution or liquidation of Borrower or any Subsidiary; or Borrower
or any Subsidiary, or any of its directors, stockholders or members, shall take
action seeking to effect the dissolution or liquidation of Borrower or any
Subsidiary.


(l)    This Agreement or any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Borrower’s obligations hereunder
or thereunder, ceases to be in full force and effect in any material respect; or
the Borrower or any other Person contests in any manner the validity or
enforceability of any provision of this Agreement or any Loan Document; or any
Credit Party denies that it has any or further liability or obligation under
this Agreement or any other Loan Document (provided, however, that if Borrower
claims that such obligations have been paid, such claim shall not be considered
a denial of liability), or purports to revoke, terminate or rescind any
provision of this Agreement or any Loan Document.


SECTION 6.2.    REMEDIES. Upon the occurrence of any Event of Default, and at
any time thereafter unless and until such Event of Default has been waived by
the Bank: (a) all indebtedness of Borrower under each of the Loan Documents, any
term thereof to the contrary notwithstanding, shall at Bank’s option and without
notice become immediately due and payable without presentment, demand, protest
or notice of dishonor, all of which are hereby expressly waived by Borrower;
(b) the obligation, if any, of Bank to extend any further credit under any of
the Loan Documents shall immediately cease and terminate; and (c) Bank shall
have all rights, powers and remedies available under each of the Loan Documents,
or accorded by law, including without limitation the right to resort to any or
all security for any credit subject hereto and to exercise any or all of the
rights of a beneficiary or secured party pursuant to applicable law. All rights,
powers and remedies of Bank may be exercised at any time by Bank and from time
to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.    NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other

- 16 -

--------------------------------------------------------------------------------



right, power or remedy. Any waiver, permit, consent or approval of any kind by
Bank of any breach of or default under any of the Loan Documents must be in
writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:    Cree, Inc.
4600 Silicon Drive
Durham, North Carolina 27703
Attention: Treasurer


with a copy (which shall not constitute notice) to:


Cree, Inc.
4600 Silicon Drive
Durham, North Carolina 27703
Attention: General Counsel


BANK:    WELLS FARGO BANK, NATIONAL ASSOCIATION
150 Fayetteville Street, Suite 600
MAC D0182-063
Raleigh, North Carolina 27601
Attention: Michael Pugsley


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3.    COSTS, EXPENSES AND ATTORNEYS’ FEES; INDEMNITY.


(a)    Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include, without limitation, outside counsel fees of Buchanan Ingersoll
& Rooney and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other Person) relating to
Borrower or any other Person.


(b)    Borrower shall indemnify Bank and each of its affiliates and the
partners, directors, officers, employees, agents and advisors (each, an
“Indemnitee”) against, and hold each of them harmless from, any and all costs,
losses, liabilities, claims, damages and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, which may be
incurred by or asserted against any Indemnitee arising out of, in connection
with or as a result of (i) the execution or delivery

- 17 -

--------------------------------------------------------------------------------



of any this Agreement or any other agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of any of the transactions contemplated hereby, (ii) the
Line of Credit or any actual or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of hazardous materials on or from any
property owned by Borrower or any Environmental Liability related in any way to
Borrower or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort, or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided, that Borrower shall not be obligated to indemnify any Indemnitee for
any of the foregoing arising out of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable judgment.


SECTION 7.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided, however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents, without the consent
of the Borrower or any other Credit Party. In connection therewith, Bank may
disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower or any Subsidiary or its
business, or any assets or properties of such Person, provided that Bank has
obtained the prior written agreement of the Person receiving such documents or
information to maintain the confidentiality thereof. Upon the consummation of
any such assignment, (i) Bank agrees, to the extent provided in the definitive
assignment documents, to relinquish its rights and be released from its
obligations and duties under this Agreement and the other Loan Documents and
(ii) Borrower shall promptly deliver to such assignee (and Bank, if less than an
assignment of its entire interest hereunder), new executed promissory note(s)
evidencing such assignee’s (and Bank’s, if applicable) respective interests in
the Line of Credit after giving effect to the assignment described herein, and
each new promissory note will be issued in the aggregate maximum principal
amount of the applicable commitment for the Line of Credit of the Person to whom
such new promissory note is issued.


SECTION 7.5.    ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between the Credit Parties and Bank
with respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 7.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person shall be a
third party beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any other of the Loan Documents to
which it is not a party.


SECTION 7.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.



- 18 -

--------------------------------------------------------------------------------



SECTION 7.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
reference to the conflicts of law or choice of law principles thereof.


SECTION 7.11.    PATRIOT ACT NOTICE. To help fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts.


SECTION 7.13.    ARBITRATION; WAIVER OF JURY TRIAL.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. Any party who
fails or refuses to submit to arbitration following a demand by any other party
shall bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute. Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in North Carolina selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.



- 19 -

--------------------------------------------------------------------------------



(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. Each arbitrator will be a neutral
attorney licensed in the State of North Carolina or a neutral retired judge of
the state or federal judiciary of North Carolina, in either case with a minimum
of ten years’ experience in the substantive law applicable to the subject matter
of the dispute to be arbitrated. The arbitrator or arbitrators will determine
whether or not an issue is arbitratable and will give effect to the statutes of
limitation in determining any claim. In any arbitration proceeding the
arbitrator or arbitrators will decide (by documents only or with a hearing at
the arbitrator’s or panel’s discretion) any pre-hearing motions which are
similar to motions to dismiss for failure to state a claim or motions for
summary adjudication. The arbitrator or arbitrators shall resolve all disputes
in accordance with the substantive law of North Carolina and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator or arbitrators shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator or arbitrators deem necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the North Carolina Rules of
Civil Procedure or other applicable law. Judgment upon the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator or arbitrators
shall award all costs and expenses of the arbitration proceeding.


(h)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(i)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this

- 20 -

--------------------------------------------------------------------------------



arbitration provision shall apply only to disputes in which either party seeks
to recover an amount of money (excluding attorneys’ fees and costs) that exceeds
the jurisdictional limit of the Small Claims Court.


(j)    Waiver of Jury Trial. The parties hereto hereby acknowledge that by
agreeing to binding arbitration they have irrevocably waived their respective
rights to a jury trial with respect to any action, claim or other proceeding
arising out of any dispute in connection this Agreement or any other agreement
or document delivered in connection herewith, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations. This
provision is a material inducement for the parties entering into this Agreement.


SECTION 7.14.    CONFIDENTIALITY. The Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its affiliates and to its and its affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Credit Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to a
written agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of, or any prospective assignee of, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Credit Party and its obligations, (g) with the consent of Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Bank or any
of its affiliates on a nonconfidential basis from a source other than the
Borrowers. For purposes of this Section, “Information” means all information
received from a Credit Party or any Subsidiary relating to the Credit Parties or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Bank on a nonconfidential basis prior to or
at the time of disclosure by such Credit Party or any Subsidiary. The Bank
acknowledges that (a) the Information may include material non-public
information concerning a Credit Party or a Subsidiary, as the case may be, (b)
it has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.




[SIGNATURE PAGE FOLLOWS]













- 21 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.
            
CREE, INC.
 
WELLS FARGO BANK,
 
 
 
NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Michael E. McDevitt (Seal)
 
By:
/s/ Michael Pugsley (Seal)
Name:
Michael E. McDevitt
 
Name:
Michael Pugsley
Title:
Executive Vice President and
 
Title:
Senior Vice President
 
Chief Financial Officer
 
 








- 22 -

--------------------------------------------------------------------------------



Annex I


Certain Definitions


In addition to words and terms defined elsewhere in the Agreement, the following
terms shall have the meanings provided below:


“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, or (d) time deposits maturing
no more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.
“Change of Control” means (a) any Person or group of persons within the meaning
of § 13(d)(3) of the Securities Exchange Act of 1934 becomes the beneficial
owner, directly or indirectly, of 25% or more of the outstanding Equity
Interests of the Borrower, (b) individuals who constitute the Continuing
Directors cease for any reason to constitute at least a majority of the board of
directors of the Borrower, or (c) the Credit Parties shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Equity Interests of each material Subsidiary free and clear of
all Liens.


“Closing Date” means the date of this Agreement.


“Consolidated Tangible Net Worth” means the aggregate of total stockholders’
equity, less any intangible assets, as determined on a consolidated basis for
the Borrower and its Subsidiaries.


“Continuing Directors” means (i) the directors of the Borrower on the Closing
Date and (ii) each other director, if in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then-serving directors.


“Credit Party” means the Borrower and each Subsidiary that is a Guarantor.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any state or commonwealth thereof or under the laws of the
District of Columbia.


“Equity Interests” means, with respect to any Person, all of the shares,
interests, participations and other equivalents (however designated) of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Event of Default” is defined in Section 6.1.



- 23 -

--------------------------------------------------------------------------------



“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary with total assets of less than $10,000,000 and (c) any Domestic
Subsidiary that is disregarded for U.S. federal income tax purposes and that has
no material assets other than equity interests of one or more Foreign
Subsidiaries.


“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.


“GAAP” means generally accepted accounting principles in the United States of
America; provided that if at any time any change in GAAP would affect the
computation of any financial ratio, basket, covenant or requirement set forth in
any Loan Document, and any representative of the Borrower or Bank shall so
request, then the Borrower and Bank shall negotiate in good faith to amend such
financial ratio, basket, covenant or requirement to preserve the original intent
thereof in light of such change in GAAP, and until so amended (i) such financial
ratio, basket, covenant or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to Bank financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such financial ratio, basket, covenant or requirement
made before and after giving effect to such change in GAAP.


“Guarantor” means each Material Domestic Subsidiary of the Borrower in existence
on the Closing Date and each other Material Domestic Subsidiary of the Borrower
that is required to executed and deliver a guaranty pursuant to Section 4.11.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Liquidity” means the sum of (a) the sum of the following assets of the Credit
Parties that are Unencumbered Assets: (i) cash, (ii) Cash Equivalents and (iii)
Marketable Securities, plus (b) the unused amount available under the Line of
Credit, but only to the extent that any usage of such unused amount on any
applicable test date would not result in a Funded Debt to EBITDA Ratio in excess
of 2.75 to 1.00, plus (c) an amount not to exceed $300,000,000 of the following
assets of the Excluded Subsidiaries that can be repatriated to the Credit
Parties within a thirty day time period: (i) cash, (ii) Cash Equivalents and
(iii) Marketable Securities.


“Marketable Securities” means the following securities provided such securities
conform to the Borrower’s investment guidelines and have readily-determinable
market values: (i) investments in direct obligations of the United States of
America or of any agency or instrumentality thereof rated at investment grade or
better; (ii) investments in commercial paper rated at least P-1 by Moody’s and
at least A-1 by S&P; (iii) investments in certificates of deposit, eurodollar
deposits or bankers’ acceptance issued by any United States commercial bank
whose debt is rated in one of the three highest long term rating categories or
in the highest short term rating category by Moody’s or S&P; (iv) repurchase
agreements secured by obligations described in clause (i) above; (v) equity
securities which are listed on a national securities exchange registered under
Section 6 of the Securities and Exchange Act of 1934 or quoted on a U.S.
automated interdealer quotations system; (vi) equity securities which are listed
on a recognized foreign stock exchange; (vii) bonds of corporations domiciled in
the United States or municipalities located in the United States rated at
investment grade or better; (viii) bonds of foreign corporations or sovereign
nations (other than the United States); (ix) investments in mutual funds
(including without limitation money market funds and index funds) registered
under the Investment Company Act of 1940, as amended, provided that the
portfolio of any such mutual fund is limited to securities described in clauses
(i) through (viii) above, and (x) any other investments approved by Bank in its
sole discretion as part of the Borrower’s investment guidelines.


“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or condition (financial or otherwise) of the Borrower or the Borrower
and its Subsidiaries, taken as a whole, (b) a material impairment of the ability
of any Credit Party to perform its

- 24 -

--------------------------------------------------------------------------------



obligations under the Loan Documents to which it is a party, (c) a material
impairment of the rights and remedies of the Lender under any Loan Document or
(d) an impairment of the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.


“Material Domestic Subsidiary” means any Subsidiary that is not an Excluded
Subsidiary.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Permitted Acquisition” means an acquisition contemplated by Section 5.3 and
satisfying the following requirements: (i) at the time of the consummation
thereof and after giving effect thereto, no Event of Default or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default shall have occurred and be continuing or would result from such
acquisition, (ii) the Borrower is in compliance with the financial covenants set
forth in Section 4.9 after giving effect to such acquisition on a pro forma
basis as if such acquisition were made on the first day of the last applicable
measurement period described in Section 4.9; provided, however that if such
acquisition (or related series of acquisitions) is equal to or greater than
$100,000,000, then, not less than five (5) business days prior to consummation
of such acquisition, the Borrower shall be required to deliver to the Bank, in
form and substance satisfactory to the Bank, a certificate, executed by the
Borrower, demonstrating the calculations to show compliance with such financial
covenants, (iii) the Borrower shall have delivered to the Bank such acquisition
documents reasonably requested by the Bank related to such acquisition, and (iv)
the Borrower shall have delivered to the Bank such documents required to be
delivered pursuant to Section 4.11 at the time required pursuant to Section
4.11.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.


“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise indicated, a “Subsidiary” refers to a
Subsidiary of the Borrower.


“Unencumbered Assets” means assets owned by the Credit Parties that are (a) not
designated as restricted in the Credit Parties’ audited financial statements,
and (b) not the subject of any Lien, pledge, security interest, right of setoff,
or any other encumbrance or other arrangement with any creditor to have their
claim satisfied out of the asset (or proceeds thereof) prior to the general
creditors of the owner of the asset.



- 25 -